Name: Commission Regulation (EEC) No 1743/78 of 25 July 1978 introducing monetary compensatory amounts for certain flour-based preparations and amending the method of their application for certain goods falling within heading No 19.03 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/ 12 Official Journal of the European Communities 26. 7 . 78 COMMISSION REGULATION (EEC) No 1743/78 of 25 July 1978 introducing monetary compensatory amounts for certain flour-based prepara ­ tions and amending the method of their application for certain goods falling within heading No 19.03 of the Common Customs Tariff Whereas the macaroni, spaghetti and other products falling within heading No 19.03 may be put up in a single package which also contains sauces, meat, cheese and other additional products ; whereas the application of the monetary compensatory amounts should depend only on the weight of the macaroni , spaghetti or other products ; Whereas for the reasons stated, it is necessary to amend Part 8 of Annex I to Regulation (EEC) No 1036/78 ; whereas a transitional period was allowed for the introduction of the amendment for the products falling within tariff heading No 19.03 for the purpose of allowing trade to make the relevant adjustments ; whereas for those products with a basis of flour the immediate introduction of monetary compensatory amounts is necessary to stop the speculation in these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 , on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 have been fixed by Regulation (EEC) No 1036/78 (3), as last amended by Regulation (EEC) No 1719/78 (4) ; Whereas these amounts apply to cereal flours falling within heading No 11.01 of the Common Customs Tariff but do not, however, apply to flour-based prepa ­ rations falling within subheading 19.02 B ; whereas, over the past few months, this situation has created an artificial increase in trade in certain of the latter products, has caused trade to be deflected and risks causing disturbance of the market ; whereas it is consequently necessary to apply monetary compensa ­ tory amounts to goods falling within subheadings 19.02 B II a) 4 aa) and 19.02 B II a) 5 aa) except in small packages ; Whereas this introduction of monetary compensatory amounts is at present restricted to those products in the case of which the situation referred to above has occurred ; whereas an extension of this measure must be considered for other products if operations of the same type occur ; Article 1 Part 8 of Annex I to Regulation (EEC) No 1036/78 is hereby amended as follows : 1 . Subject to any changes in the amounts in line with changes in the rates of exchange referred to in Article 2 ( 1 ) of Regulation (EEC) No 974/71 , the following is added : ( ») OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . (3) OJ No L 133, 22 . 5 . 1978 , p. 1 . (4) OJ No L 200, 24. 7. 1978 , p. 1 . 26. 7. 78 Official Journal of the European Communities No L 202/ 13 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland Belgique/ Luxembourg Nederland United Kingdom Ireland Italia France DM/100 kg FB/Flux/ 100 kg Fl./ 100 kg £/ 100 kg £/ 100 kg Lit/ 100 kg FF/ 1 00 kg 1 2 3 4 5 6 7 8 19.02 B II a) 4 aa) 19.02 B II a) 5 aa) 3.63 (6) 5.54 (') - (6) 15.50 (6) - (6) 1 -08 ( 6) 2.503 (*) 3.812 (6) 0.210 (6) 0-320 (6) 1 746 (6) 2 660 (6) 7.20 (6) 10.97 (*) ( 6) These amounts shall only apply to goods in immediate packings of a net capacity of 1 kg or less . 2. As regards goods falling within subheadings 19.03 A, 19.03 B I and 19.03 B II of the Common Customs Tariff, the following footnote is added : (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Paragraph 1 of Article 1 shall apply with effect from 1 August 1978 . Paragraph 2 of Article 1 shall apply with effect from 4 September 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1978 . tor the Commission Finn GUNDELACH Vice-President